            Case 2:19-cv-01481-DSC Document 23 Filed 10/14/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,                                   Civil Action
                 Plaintiff,                            No. 19-1481
        v.                                             Judge Cercone
 CRANBERRY TOWNSHIP,
                                                       JURY TRIAL DEMANDED
                 Defendant.



             JOINT MOTION FOR POST-DISCOVERY STATUS CONFERENCE
       The parties, by undersigned counsel, file this Joint Motion for Post-Discovery Status

Conference, and in support state as follows.

       1.       Pursuant to this Court’s Order dated August 28, 2020, discovery is scheduled to

close on November 2, 2020.

       2.       The parties anticipate completing discovery by November 4, 2020.

       3.       The parties would like to schedule a post-discovery status conference with the

Court to discuss scheduling of dispositive motions and pretrial statements, including a request that

the parties file dispositive motions in advance of any pretrial work.

       WHEREFORE, the parties respectfully request that the Court schedule a post-discovery

status conference by telephone or Zoom on or after November 5, 2020.
        Case 2:19-cv-01481-DSC Document 23 Filed 10/14/20 Page 2 of 2




                                               Respectfully submitted,

MARSHALL DENNEHEY                               ELZER LAW FIRM, LLC
WARNER COLEMAN & GOGGIN

/s/ Teresa O. Sirianni                          /s/ Christine T. Elzer
Teresa O. Sirianni                              Christine T. Elzer
PA ID #90472                                    Pa. ID No. 208157
Union Trust Building, Suite 700                 100 First Avenue
501 Grant Street                                Suite 1010
Pittsburgh, PA 15219                            Pittsburgh, PA 15222
(412) 803-1140                                  (412) 230-8436
(412) 803-1188/fax                              (412) 206-0855 (fax)
TOSirianni@mdwcg.com                            celzer@elzerlaw.com

Attorney for Defendant                          Attorney for Plaintiff
